Exhibit 10.67
SUPPLEMENTAL CONFIRMATION

     
To:
  Aspen Insurance Holdings Limited
Maxwell Roberts Building
1 Church Street
Hamilton, HM 11
Bermuda
 
   
From:
  Goldman, Sachs & Co.
 
   
Subject:
  Collared Accelerated Stock Buyback
 
   
Ref. No:
  Sdb 1631357398
 
   
Date:
  January 5, 2010

     The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Aspen Insurance Holdings Limited (“Counterparty”) (together, the
“Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.
1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of September 28, 2007 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below. Capitalized terms
used herein without definition shall have the respective meanings ascribed to
them in the Master Confirmation.
2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

     
Trade Date:
  January 5, 2010
 
   
Forward Price Adjustment Amount:
  USD [***]
 
   
Calculation Period:
  The period from and including February 19, 2010 to and including the Date (as
adjusted in accordance with the provisions of the Master Confirmation).
 
   
Hedge Completion Date:
  As set forth in the Trade Notification, but in no event later than [***]
 
   
Scheduled Termination Date:
  [***] (or, if such date is not a Scheduled Trading Day, the next following
Scheduled Trading Day), subject to GS&Co.’s right to accelerate the Termination
Date to any date on or after the First Acceleration Date.
 
   
First Acceleration Date:
  [***] (or, if such date is not a Scheduled Trading Day, the next following
Scheduled Trading Day).
 
   
Prepayment Amount:
  USD 200,000,000

 

***   indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission.

 



--------------------------------------------------------------------------------



 



     
 
   
Prepayment Date:
  Five (5) Exchange Business Days following the Trade Date.
 
   
Counterparty Additional Payment Amount:
  USD 0
 
   
Initial Share Delivery:
  GS&Co. shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.
 
   
Initial Shares:
  4,875,195 Shares; provided that if, in connection with the Transaction, GS&Co.
is unable, after using reasonable good faith efforts, to borrow or otherwise
acquire a number of Shares equal to the Initial Shares for delivery to
Counterparty on the Initial Share Delivery Date, the Initial Shares delivered on
the Initial Share Delivery Date shall be reduced to such number of Shares that
GS&Co. is able to so borrow or otherwise acquire, and GS&Co. shall use
reasonable good faith efforts to borrow or otherwise acquire a number of Shares
equal to the shortfall in the Initial Share Delivery and to deliver such
additional Shares as soon as reasonably practicable. The aggregate of all Shares
delivered to Counterparty in respect of the Transaction pursuant to this
paragraph shall be the “Initial Shares” for purposes of “Minimum Share
Delivery.”
 
   
Initial Share Delivery Date:
  The Prepayment Date
 
   
Minimum Share Delivery:
  GS&Co. shall deliver a number of Shares equal to the excess, if any, of the
number of Minimum Shares over the number of Initial Shares on the Minimum Share
Delivery Date in accordance with Section 9.4 of the Equity Definitions, with the
Minimum Share Delivery Date deemed to be a “Settlement Date” for purposes of
such Section 9.4.
 
   
Minimum Share Delivery Date:
  The later of (i) three (3) Exchange Business Days following the Hedge
Completion Date and (ii) two (2) Exchange Business Days following the first
record date for a regular quarterly dividend on the Shares occurring after the
Trade Date.
 
   
Minimum Shares:
  As set forth in the Trade Notification, to be a number of Shares equal to
(a) the Prepayment Amount divided by (b) [***]% of the Hedge Period Reference
Price.
 
   
Maximum Shares:
  As set for in the Trade Notification, to be a number of Shares equal to
(a) the Prepayment Amount divided by (b) [***]% of the Hedge Period Reference
Price.
 
   
Ordinary Dividend Amount:
  For any calendar quarter, USD 0.15
 
   
Early Ordinary Dividend Payment:
  If a record date for any Dividend that is not an Extraordinary Dividend occurs
during any calendar quarter occurring (in whole or in part) during the Relevant
Period and is prior to the Scheduled Record Date for such calendar quarter, the
Calculation Agent shall make such adjustment to the exercise, settlement,
payment or any other terms of the Transaction as the Calculation Agent
determines appropriate to account for the economic effect on the Transaction of
such event.
 
   
Scheduled Record Date:
  February 8, 2010, May 3, 2010 and August 3, 2010
 
   
Reserved Shares:
  [***]

 

***   indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission.

 



--------------------------------------------------------------------------------



 



3. GS&Co.’s Contact Details for Purpose of Giving Notice:

     
 
  Goldman, Sachs & Co.
 
  200 West Street
 
  New York, NY 10282-2198
 
  Attention: Serge Marquie, Equity Capital Markets
 
  Telephone: 212-902-9779
 
  Facsimile: 917-977-4253
 
  Email: serge.marquie@gs.com
 
   
 
  With a copy to:
 
   
 
  Attention: Jared Kramer, Equity Capital Markets
 
  Telephone: +1-212-902-3002
 
  Facsimile: +1-212-256-5847
 
  Email: jared.kramer@gs.com
 
   
 
  And email notification to the following address:
 
  Eq-derivs-notifications@am.ibd.gs.com

4. The Office of GS&Co. for the Transaction is: 200 West Street, New York, NY
10282-2198.
5. For purposes of the Transaction (i) the words “purchasing Shares” in each of
the fourth, eight and tenth lines of Section 5(b) of the Master Confirmation
shall be replaced with “or limit any market activity”, (ii) the words “or
extend” shall be added immediately following the word “suspend” in the sixth
line of Section 5(b) of the Master Confirmation, (iii) the words “or extended,
as applicable,” shall be added immediately following the word “suspend” in the
second line of Section 5(c) of the Master Confirmation and (iv) the words “or
extension, as applicable,” shall be added immediately following the word
“suspension” in the second line of Section 5(c) of the Master Confirmation.
6. For the avoidance of doubt any adjustment under Section 9(d) of the Master
Confirmation shall be made in a commercially reasonable manner.
7. For purposes of the Transaction (i) “(A)” shall be added immediately
following “(ii)” in the fourth line of Section 10(b) of the Master Confirmation
and (ii) the words “or (B) consummation prior to the date three months following
the Scheduled Termination Date of an Acquisition Transaction that is the subject
of an Acquisition Transaction Announcement occurring prior to the Actual
Termination Date” shall be added immediately following the words “of
Counterparty” in the eight line of Section 10(b) of the Master Confirmation.
8. For the avoidance of doubt, the amendment to the Equity Definitions set forth
in clause (i) of “Settlement Method Election” in Annex A to the Master
Confirmation specifies that Counterparty may give irrevocable notice to GS&Co.
of its election to have Cash Settlement or Net Share Settlement be applicable to
the Transaction to which this Supplemental Confirmation relates under the terms
of such Annex A on or prior to the Settlement Method Election Date in a writing
containing the representation and warranty mentioned in clause (ii) of such
“Settlement Method Election” provision, which representation and warranty is
within Counterparty’s power to give at any time.
9. Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during the four full calendar weeks immediately preceding the
Trade Date.
10. This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.
[Remainder of the Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     Counterparty hereby agrees (a) to check this Supplemental Confirmation
carefully and immediately upon receipt so that errors or discrepancies can be
promptly identified and rectified and (b) to confirm that the foregoing (in the
exact form provided by GS&Co.) correctly sets forth the terms of the agreement
between GS&Co. and Counterparty with respect to this Transaction, by manually
signing this Supplemental Confirmation or this page hereof as evidence of
agreement to such terms and providing the other information requested herein and
immediately returning an executed copy to Equity Derivatives Documentation
Department, facsimile No. 212-428-1980/83.

            Yours sincerely,

GOLDMAN, SACHS & CO.
      By:   s/ Daniel W. Kopper         Name:   Daniel W. Kopper        Title:  
Vice President     

          Agreed and accepted by:

ASPEN INSURANCE HOLDINGS LIMITED
      By:   s/ Richard Houghton         Name:   Richard Houghton        Title:  
Chief Financial Officer       

 